         Case 3:20-cr-00463-HZ         Document 25        Filed 03/10/21      Page 1 of 1




Ryan Costello
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
ryan_costello@fd.org

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                            No. 3:20-cr-00463-HZ

                                   Plaintiff,         MOTION TO MODIFY THE
                                                      CONDITIONS OF PRETRIAL
        v.                                            RELEASE

 PEDRO ALDO RAMOS, JR.,

                                 Defendant.

       The defendant, Pedro Aldo Ramos, Jr., through his attorney, Ryan Costello, respectfully

moves this Court for an order modifying the conditions of his pretrial release to reset the curfew

from 11:30 p.m. to 5:30 a.m. to 12:00 a.m. to 5:30 a.m. Mr. Ramos has been charged with Civil

Disorder and has been in compliance with the terms of his pretrial release.

       The government, through Assistant United States Attorney Thomas Ratcliffe, does not

oppose this motion. The United States Pretrial Services Office does not object.

       Respectfully submitted on March 10, 2021.


                                                /s/ Ryan Costello
                                                Ryan Costello
                                                Attorney for Defendant

Page 1 MOTION TO MODIFY THE CONDITIONS OF PRETRIAL RELEASE
